Citation Nr: 0002327	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  94-14 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for joint problems, to 
include service connection secondary to service-connected 
residuals of a right nephrectomy.  

3.  Entitlement to service connection for hypertension, to 
include service connection secondary to service-connected 
residuals of a right nephrectomy.  

4.  Entitlement to service connection for gout, to include 
service connection secondary to service-connected residuals 
of a right nephrectomy.  

5.  Entitlement to service connection for poor vision, to 
include service connection secondary to service-connected 
residuals of a right nephrectomy.  

6.  Entitlement to service connection for heart problems, to 
include service connection secondary to service-connected 
residuals of a right nephrectomy.  

7.  Entitlement to an increased evaluation for post operative 
residuals of a right nephrectomy for renal cell carcinoma, 
currently evaluated as 30 percent disabling.

8.  Entitlement to an increased evaluation for an incisional 
hernia, currently evaluated as 20 percent disabling.

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from May 1965 to May 1967 and 
August 1967 to July 1971.  

The appeal arises from a rating decision dated in June 1993 
in which the Regional Office (RO) denied increased 
evaluations for post operative residuals of a right 
nephrectomy for renal cell carcinoma and incisional hernia 
and a total disability rating based on individual 
unemployability.  The veteran subsequently perfected an 
appeal of that decision; and the Board of Veterans' Appeals 
(Board) remanded the case in January 1996 and April 1999.  In 
a June 1999 rating decision, the RO denied service connection 
for post-traumatic stress disorder and joint problems, 
hypertension, gout, poor vision and heart problems secondary 
to the veteran's service-connected post operative residuals 
of a right nephrectomy.  The veteran also appealed that 
decision.  


FINDINGS OF FACT

1.  No competent medical evidence is of record that would 
establish that the veteran currently has a disability of the 
joints, hypertension, gout, a visual disability or heart 
disability which is causally related to service or to any 
incident or event therein, or which shows that such a 
disability is etiologically related to his service-connected 
post operative residuals of a right nephrectomy for renal 
cell carcinoma or has been aggravated by that service-
connected disability.  

2.  Competent evidence has been received that shows that the 
veteran has post-traumatic stress disorder as a result of his 
service in Vietnam.  

3.  All relevant information necessary for an equitable 
disposition of the appeal of the claims for entitlement to 
increased evaluations for post operative residuals of a right 
nephrectomy for renal cell carcinoma and incisional hernia 
has been developed.  

4.  Prior to February 1994, the veteran's left kidney was 
functioning normally. 

5.  Since February 1994, the veteran has experienced urinary 
frequency about every 30 minutes and wakes up at least eight 
times a night to go to the bathroom.  

6.  The veteran's incisional hernia is moderate to large, 
easily reducible and does not require a belt.  





CONCLUSIONS OF LAW

1.  The veteran's claims for entitlement to service 
connection for joint problems, hypertension, gout, poor 
vision and heart problems secondary to the veteran's service-
connected post operative residuals of a right nephrectomy are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for entitlement to service connection for post-
traumatic stress disorder is well-grounded.  38 U.S.C.A. §§ 
1110, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  

3.  The criteria, in effect prior to February 1994, for an 
evaluation in excess of 30 percent for post operative 
residuals of a right nephrectomy for renal cell carcinoma 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 7500, 
7528 (1993).  

4.  The criteria for a 40 percent evaluation, effective since 
February 1994, for post operative residuals of a right 
nephrectomy for renal cell carcinoma are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.115a, Part 4, Diagnostic Codes 7500, 7528 (1999).

5.  The criteria for an evaluation in excess of 20 percent 
for incisional hernia are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 7339 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110.  
Additionally, where a veteran served continuously for ninety 
(90) days or more during a period of war or during peacetime 
service after December 31, 1946, and arthritis, hypertension 
or cardiovascular disease becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, secondary service connection for a disability 
is warranted when that disability is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).  Secondary service connection is 
also warranted for a disability when that disability is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Board also notes that the veteran must submit evidence 
that a claim for entitlement to service connection benefits 
is well-grounded.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is one which is plausible; that is meritorious on its 
own and capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Unlike civil actions, the 
Department of Veterans Affairs (VA) benefit system requires 
more than just an allegation.  The veteran must submit 
supporting evidence that is sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tripak v. Derwinski, 2 Vet. App. 609, 611 (1992); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two; 
and, with regard to a claim for service connection benefits 
on a secondary basis, there must be evidence of a current 
disability and evidence linking that disability to a service-
connected disability.  Further, the evidence must be 
competent.  That is, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service or a 
service-connected disability, a competent opinion of a 
medical professional is required.  See Caluza at 504; Reiber 
v. Brown, 7 Vet. App. 513 (1995).

There is competent evidence of record tending to show that 
the veteran has joint problems, hypertension, gout, poor 
vision and heart problems.  At a VA examination in April 
1974, mild hypertension was diagnosed.  The veteran underwent 
a VA general medical examination in January 1993.  The 
diagnoses included hypertensive cardiovascular disease, 
angina pectoris and gout.  

The veteran underwent another VA general medical examination 
in September 1998.  That examination revealed some question 
as to visual acuity.  The diagnoses included long standing 
diabetes mellitus, with ocular and foot complications.  The 
diagnoses also included hypertension, coronary artery disease 
and recurrent gout with arthritis of the foot and knee.  

While the service medical records show that the veteran 
needed corrective lenses for near vision and had defective 
color vision, they include no findings pertaining to joint 
problems, hypertension, gout or heart problems.  Moreover, 
the veteran primarily contends that he has joint problems, 
hypertension, gout, poor vision and heart problems secondary 
to his service-connected post operative residuals of a right 
nephrectomy.  

While the Board finds the veteran's contentions credible for 
the purpose of determining whether his service connection 
claims are well-grounded, he is not competent to link any 
current medical disability to service or to a service-
connected disability.  Nor is there any competent evidence 
tending to show that hypertension, cardiovascular disease or 
arthritis became manifest to a compensable degree within one 
year after service.  Moreover, the veteran has submitted no 
competent evidence tending to show that any current 
disability of the joints, eyes or heart, hypertension or gout 
was caused by his service-connected right nephrectomy or 
underwent an increase in disability due to that service-
connected disability.  The Board notes that refractive error 
of the eye, which includes myopia, is not a disease or injury 
within the meaning of applicable legislation for disability 
compensation purposes.  Dorland's Illustrated Medical 
Dictionary, 1092 (27th ed. 1988); 38 C.F.R. § 3.303(c) 
(1999).  

Under the circumstances discussed above, the Board finds that 
the claims for entitlement to service connection for joint 
problems, hypertension, gout, poor vision and heart problems 
secondary to the veteran's service-connected post operative 
residuals of a right nephrectomy are not well-grounded.

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, the VA has no duty to assist him 
in developing facts pertinent to such claim, to include 
obtaining medical opinions.  38 U.S.C.A. § 5107.  Further, if 
the veteran does not submit a well-grounded claim, the appeal 
of the claim must fail.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 


avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that if obtained 
would establish well-grounded claims for entitlement to 
service connection for joint problems, hypertension, gout, 
poor vision and heart problems secondary to the veteran's 
service-connected post operative residuals of a right 
nephrectomy.  Under the circumstances, the VA has no further 
duty to assist the veteran in developing well-grounded claims 
for entitlement to service connection for those disorders, to 
include service connection on a secondary basis.  Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The Board notes that the RO's failure to find the claims for 
entitlement to service connection for joint problems, 
hypertension, gout, poor vision and heart problems secondary 
to the veteran's service-connected post operative residuals 
of a right nephrectomy not well-grounded constitutes harmless 
error.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  
Additionally, with regard to the reference to Dorland's 
Illustrated Medical Dictionary, the Board finds that, because 
the claim for entitlement to service connection for poor 
vision is not well-grounded, the veteran is not entitled to 
receive an adjudication of his claim on the merits and any 
violation of Thurber v. Brown, 5 Vet. App. 119 (1993), is not 
prejudicial to him.  Dean v. Brown, 8 Vet. App. 449 (1995).

With regard to the claim for entitlement to service 
connection for post-traumatic stress disorder, the Board 
notes that the RO denied service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder, in a rating decision dated in May 1988.  However, 
review of the claims file does not disclose that notice of 
that particular decision was sent to the veteran.  Therefore, 
the May 1988 rating decision regarding post-traumatic stress 
disorder is not final.  38 U.S.C.A. § 7105 (West 1991).  

Under the provisions of 38 C.F.R. § 3.304(f), service 
connection for post-traumatic stress disorder requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.

The medical evidence of record includes VA outpatient 
treatment records dated in December 1987 and March 1988 which 
include diagnoses of post-traumatic stress disorder.  Also, 
according to the report of a VA psychiatric evaluation in 
January 1990, the veteran's diagnoses included chronic post-
traumatic stress disorder secondary to Vietnam service.  
Thus, there is competent evidence of a clear diagnosis of 
post-traumatic stress disorder and a link between current 
symptomatology and the claimed inservice stressor.  

Additionally, review of the medical records and the veteran's 
statements show that he contends that he served three tours 
in Vietnam as a combat medic and an infantryman.  Also, at a 
VA psychiatric examination in June 1990, the veteran related 
that he constantly thought about his friends who were killed 
or severely wounded in Vietnam.  In January 1988 and January 
1999, the RO requested specific information from the veteran 
regarding his alleged stressors.  He also reported that he 
had served with the 1st Air Calvary Division, the 87th 
Airborne Division and the 101st Airborne Division while in 
Vietnam.  While it does not appear that the veteran provided 
the requested information, it also does not appear that the 
RO attempted to verify the veteran's claimed exposure to 
combat through sources such as the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) or obtain the 
veteran's personnel records. 

The Board also notes that the U.S. Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has held that while 
the sufficiency of a stressful event and its relationship to 
a post-service disorder are medical determinations, the 
existence of the precipitating event is a factual matter.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  Furthermore, the 
evidence required to determine the existence of a stressor is 
generally dependent upon whether the veteran "engaged in 
combat," in which case the provisions of 38 U.S.C.A. 
§ 1154(b) apply, or not, in which case, corroboration is 
required to establish the existence of a stressor.  Thus, 
development of the veteran's claimed stressors depends on 
whether it is determined that the veteran engaged in combat.  
If it is determined that he did not engage in combat, 
verification of the veteran's claimed stressors is warranted.

Under the circumstances discussed above, the Board finds that 
the veteran's claim for entitlement to service connection for 
post-traumatic stress disorder is well-grounded.  The Board 
also finds that additional action by the RO, which is 
discussed below, is warranted in accordance with the VA's 
duty to assist the veteran with the development of his well-
grounded claim.  


II.  Increased Ratings

The Board finds that the claims for entitlement to increased 
evaluations for his service-connected disabilities are well-
grounded within the meaning of 38 U.S.C.A. § 5107, that is, 
they are plausible, meritorious on their own or capable of 
substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board further finds that the VA has met its duty 
to assist in developing the facts pertinent to those claims.  
38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In November 1972, the veteran underwent radical 
transabdominal nephrectomy of the right kidney.  In a rating 
decision dated in April 1973, the RO granted service 
connection for renal cell carcinoma with right nephrectomy 
and assigned a 100 percent evaluation for that disability 
under the VA Schedule of Rating Disabilities, effective in 
November 1972.  38 C.F.R. Part 4.  In a May 1974 rating 
decision, the RO reduced the rating assigned for right 
nephrectomy for renal cell carcinoma with no pathology in the 
left  kidney to a 30 percent evaluation under Diagnostic 
Codes 7500-7528, effective in August 1974.  Service 
connection was subsequently granted for incisional hernia, 
and a 20 percent evaluation was assigned for said disability 
under the provisions of Diagnostic Code 7339, effective in 
November 1974.  

Changes to the criteria for evaluating of disabilities of the 
genitourinary system became effective in February 1994.  The 
Board notes that, where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore, 
the Board will consider both the new and old regulations in 
evaluating the veteran's post operative residuals of a right 
nephrectomy for renal cell carcinoma.  Additionally, the 
Board notes that a grant of benefits based on revised rating 
criteria may not be effective prior to the date of the 
liberalizing legislation.  Rhodan v. West, 12 Vet. App. 55 
(1998); 38 U.S.C.A. § 5110(g) (West 1991).  

Under the previous provisions of Diagnostic Code 7528, 
malignant growths of any specified part of the genitourinary 
system were rated 100 percent.  That rating would be 
continued for one year following the cessation of surgical, 
X-ray antineoplastic chemotherapy or other therapeutic 
procedures.  At that point, if there had been no local 
recurrence or metastases, the rating would be made on 
residuals, with a minimum rating of 10 percent assigned.  38 
C.F.R. Part 4 (1993).  

Under the old provisions of Diagnostic Code 7500, the absence 
of one kidney warranted a 30 percent evaluation when the 
other was functioning normally.  A 60 percent evaluation 
required mild to moderate nephritis, infection or pathology 
of the remaining kidney; and a 100 percent evaluation 
required severe nephritis, infection or pathology of the 
remaining kidney.  38 C.F.R. Part 4 (1993).

Under the current provisions of Diagnostic Code 7528, 
malignant neoplasms of the genitourinary system are rated 100 
percent disabling.  Following the cessation of surgical, X-
ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent is continued in effect 
with a mandatory VA examination at the expiration of six 
months.  If there has been no local reoccurrence or 
metastasis, the genitourinary disorder is rated on residuals 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. Part 4 (1999).  

Under the current provisions of Diagnostic Code 7500, removal 
of one kidney is rated at a minimal evaluation of 30 percent, 
as in this case.  If there is nephritis, infection, or 
pathology of the other kidney, removal of one kidney is rated 
as renal dysfunction.  38 C.F.R. Part 4 (1999).  

As for renal dysfunction, a 30 percent evaluation is 
warranted when there is albumin constant or recurring with 
hyaline and granular casts or red blood cells; or transient 
or slight edema, or hypertension at least 10 percent 
disabling under Diagnostic Code 7101.  A 60 percent 
evaluation is warranted when there is constant albuminuria 
with some edema; or definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  38 C.F.R. § 4.115a (1999).  The Board notes that, 
under the provisions of Diagnostic Code 7101, a 40 percent 
evaluation is warranted when diastolic pressure is 
predominantly 120 or more with moderately severe symptoms.  
38 C.F.R. Part 4 (1999).  

Voiding dysfunction is evaluated as urine leakage, frequency 
or obstructed voiding.  If urine leakage, post surgical 
urinary diversion, urinary incontinence or stress 
incontinence requires the wearing of absorbent materials 
which must be changed two to four times per day, a 40 percent 
evaluation is warranted.  If the use of an appliance or the 
wearing of absorbent materials, which must be changed more 
than four times per day, is required, a 60 percent rating is 
warranted.  If urinary frequency is manifested by daytime 
voiding intervals less than one hour or awakening to void 
five or more times per night, a 40 percent evaluation, the 
highest rating available for urinary frequency, is warranted.  
38 C.F.R. § 4.115a (1999).  

In September 1998, the veteran underwent a VA genitourinary 
examination.  Initially, the examiner commented that the 
examination was extremely difficult because communication was 
almost nil, noting that it was very difficult for the veteran 
to understand the examiner's questions and that his mother 
knew very little more than the veteran.  According to the 
veteran, his frequency of urination was about every 30 
minutes and he had to get up at least eight times a night to 
go to the bathroom.  He reported that he did not have 
hesitancy, diminution of stream or dysuria.  While he did 
report having had incontinence at times, he did not have to 
wear a pad or appliance.  According to the examination 
report, the veteran had a right nephrectomy well healed scar 
without any herniation, a larger upper midline scar which was 
about 20 cm. in length and a 1 1/2 to 2 cm. wide scar from 
retention sutures.  The diagnosis was carcinoma of the kidney 
with nephrectomy and post-operative incisional hernia and 
impotence.  The examiner added that the nephrectomy alone 
would not be reason that the veteran could not be gainfully 
employed.  

There is no probative evidence that the veteran has 
experienced any ascertainable nephritis, infection or 
pathology of the remaining left kidney.  Additionally, there 
is no probative evidence that the veteran has constant 
albuminuria with some edema, definite decrease in kidney 
function, or experiences hypertension with a diastolic 
pressure predominantly 120 or more with moderately severe 
symptoms.  His blood pressure at the January 1993 VA 
examination was 165/108.  Also, while any incontinence the 
veteran experiences does not require him to wear a pad or an 
appliance, he has complained of urinary frequency about every 
30 minutes and having to get up at least eight times a night 
to go to the bathroom.  Thus, the criteria for a 40 percent 
evaluation for voiding dysfunction under the new provisions 
of 38 C.F.R. § 4.115a are met.  However, as he does not 
require the use of an appliance and he does not have to wear 
pads, an evaluation in excess of 40 percent for urine 
leakage, post surgical urinary diversion, urinary 
incontinence or stress incontinence is not warranted.  

The veteran's incisional hernia has been evaluated under the 
provisions of Diagnostic Code 7339, for postoperative ventral 
hernia.  Under that Diagnostic Code, a 20 percent evaluation 
is warranted when the hernia is small, not well supported by 
belt under ordinary conditions, or where there are healed 
ventral hernia or postoperative wounds with weakening of 
abdominal wall and indication for a supporting belt.  A 40 
percent evaluation is warranted when the hernia is large, not 
well supported by belt under ordinary conditions.  The Board 
also notes that a noncompensable rating is warranted when 
there are healed, post-operative wounds with no disability 
and indicating no need for a belt.  38 C.F.R. Part 4.  

A VA outpatient treatment record dated in March 1992 shows 
that the veteran had a large incisional hernia, which was 
easily reducible with surrounding tenderness.  According to 
another VA outpatient treatment record dated in April 1992, 
the examiner described the incisional hernia as moderate.  It 
was noted that the hernia was easily reducible.  According to 
the report of a January 1993 VA general medical examination, 
the veteran had a large, irreducible ventral hernia 
underlying the midline surgical scar.  At that examination, 
the veteran complained that his hernia caused considerable 
discomfort.  Additionally, the report of a VA general medical 
examination performed in September 1998 includes no findings 
pertaining to the incisional hernia.  

Thus, while the veteran's incisional hernia was described as 
large on one occasion in March 1992 and moderate in April 
1992, the medical evidence pertinent to the current claim 
consistently shows that such hernia is easily reducible.  
Additionally, there is no probative evidence that there is 
weakening of the abdominal wall or a need for a supporting 
belt.  Under the circumstances, the Board finds that the 
record supports finding that the criteria for a 
noncompensable percent evaluation more closely approximate 
the severity of the veteran's post operative residuals of a 
right nephrectomy for renal cell carcinoma than the criteria 
for a 40 percent rating.  Additionally, the preponderance of 
the evidence is against finding that the criteria for an 
evaluation higher than 20 percent for incisional hernia are 
met.  38 C.F.R. § 4.7, Part 4, Diagnostic Code 7339.  

Preliminary review of the record reveals that the RO 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for entitlement to an increased evaluation for incisional 
hernia and an evaluation in excess of 40 percent for post 
operative residuals of a right nephrectomy for renal cell 
carcinoma.  


ORDER

To the extent that the veteran is contending that his claim 
for entitlement to service connection for post-traumatic 
stress disorder is well-grounded, that appeal is granted.  

The appeal of the claims for entitlement to service 
connection for joint problems, hypertension, gout, poor 
vision and heart problems secondary to the veteran's service-
connected post operative residuals of a right nephrectomy is 
denied.  

A 40 percent evaluation for post operative residuals of a 
right nephrectomy for renal cell carcinoma is granted, 
subject to the provisions of 38 U.S.C.A. § 5110(g).   

An increased evaluation for incisional hernia is denied.  


REMAND

As the veteran has submitted a well-grounded claim for 
entitlement to service connection for post-traumatic stress 
disorder and in light of the evidence discussed above, the 
Board finds the additional development listed below is 
warranted.

Additionally, a grant of additional service connection 
benefits could change the outcome of the appeal of the issue 
of entitlement to a total disability rating based on 
individual unemployability.  Therefore, the Board will defer 
consideration of the claim regarding individual 
unemployability until the action described below is 
completed.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason 
and to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following action: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of the claims 
remaining on appeal.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

2.  The RO should obtain copies of all of 
the veteran's service personnel records, 
including a copy of his DD Form 214 for 
the period of service from May 1965 to 
May 1967.  

3.  The RO should seek verification of 
the veteran's claimed exposure to combat 
from the U.S. Armed Services Center for 
Research of Unit Records.  Specifically, 
the USASCRUR should be asked to verify 
the veteran's claimed three tours in 
Vietnam; his service with the 1st Air 
Calvary Division, the 87th Airborne 
Division and the 101st Airborne Division 
while in Vietnam; and his exposure to 
combat as a medic and any service as an 
infantryman.  If that organization 
requires more specific information, the 
veteran should be afforded another 
opportunity to provide the required 
information.  If the veteran responds to 
the request for additional information, 
the RO should again request verification 
of his claimed exposure to combat from 
the USASCRUR or other sources of 
information.  Regardless of whether or 
not the veteran responds to the request 
for additional information, the RO should 
provide the USASCRUR or other source of 
information with copies of the veteran's 
service personnel records, the DD Forms 
214, a copy of this remand, and any 
additional information provided by the 
veteran regarding his claimed exposure to 
combat.

4.  The RO should also ask the veteran to 
identify the names and complete addresses 
of any additional medical providers who 
have treated him for post-traumatic 
stress disorder.  After securing any 
necessary release, the RO should obtain 
records of any treatment identified by 
the veteran, which has not already been 
obtained.  

5.  To ensure that all pertinent VA 
medical records have been obtained, the 
RO should also attempt to secure copies 
of all VA medical records pertaining to 
the veteran since his separation from 
service, including archived records, and 
records of a hospitalization in January 
1999.  

6.  Upon completion of the above 
development, if it is verified that the 
veteran was exposed to combat while in 
Vietnam, the RO should afford the veteran 
another VA psychiatric examination.  All 
psychiatric diagnoses should be in 
conformity with the DSM-IV criteria and 
all appropriate studies or tests should 
be accomplished.  It is very important 
that the examiner review the veteran's 
claims file and a copy of this Remand.  
After reviewing the claims file or copies 
of the pertinent records, the examiner 
should provide an opinion as to whether 
the veteran meets the DSM-IV criteria for 
a diagnosis of post-traumatic stress 
disorder.  If the examiner determines 
that such criteria are met, he or she 
should comment upon the link between the 
current symptomatology and an inservice 
stressor and provide complete rationales 
for all opinions expressed.  (The 
examiner should be aware that, as of this 
writing, there is no evidence 
corroborating the veteran's allegations 
that he served as a combat medic or 
infantryman while in Vietnam.)  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of all of the additional 
evidence.  If service connection is 
granted for post-traumatic stress 
disorder, the RO should again address the 
issue of entitlement to a total 
disability rating based on individual 
unemployability.  If any benefit sought, 
for which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  


Thereafter, the case should be returned to the Board.  The 
veteran need take no action until notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

